Title: To George Washington from Stephen Sayre, 15 October 1790
From: Sayre, Stephen
To: Washington, George



Sir
Paris. 15th octor 1790

I did myself the honor of writing you, more than once, some time since, when in England—I am sorry to find, that I am thought unworthy the shortest reply—Making every consideration for the important business & high situation you are now in; I must again trouble you, with my wishes and my complaints—relying on your justice, & will cease all applications to my friends who know better what I deserve, but who may naturally feel unwillingness to ask favours—Mr R. Izard, & Mr Wm Floyd are the only Members, of whom you may now learn, what I suffer’d, & what I have deserved—they can be my witnesses in part—they will confirm, in a degree, the short narative, I now trouble you to read. I could write a History of my misfortunes, my sufferings, & the causes of my continued disappointments, arising from my imprudent attachment, I must now call it, to the Revolution. To detail, or even hint at any proportion of the Evils that arose along with it, and, that have, to this moment, follow’d me, is impossible to explain, in a Letter. They would fill your head with astonishment, & your heart with Compassion—you would doubt the possibility of such pointed persecution, against a private man—you would wonder at so much neglect on the part of my Country, tho’ under all the pressure of universal Complaint.
Mr Izard can inform you, that I was not only much more active against the veiws of the British Administration against America, at the commencement of the troubles than Mr Franklin,

or any other American in England. I was Chairman of that first meeting of the Americans in London, where they made their Protest against the proceedings at Boston &c. &c.—I continued an open & avow’d opposition, not only in the City of London, but in Middlesex—where being the Sheriff; I frequently concenter’d their opposition also, by County Meetings—this conduct, not only excited the hatred of Ad[ministratio]n but all others, their adherents—I lost many freinds to my Bank, who would, under neutrality, have done me solid Services—At last Government took a despotic, & desperate measure, by hiring a Scoundrel to make a weak & ridiculous Information agt me—sent me a close Prisoner to the Tower; & in the issue; ruin’d the cr⟨e⟩dit of my Bank.
The head of the Opposition, after this offer’d me a Seat in Parliament—I thought it inconsistent with my former conduct, & felt it so, to accept it—I quitted England the moment I could do so, with honor; as to private Engagements—came here, in Feby 1777—apply’d to the then Com’s. from America—they sent me to Berlin with Mr Lee—they promised to write to Congress, in my favor—If they did so, none of those Letter came safe—while at Berlin; where I lived six months at my own expence—preserving every respectable appearance—Congress, were prevail’d upon to appoint Mr Wm Lee, (whom God almighty, could not shape into the likeness of a Minister) to that very Court, with two other very weighty Commissions—Had he been ever so well qualified for this triplicate Ambassy; he had no higher pretentions to the one at Berlin than myself; from any solid Services done for his Country—If his whole merit rested in a selfish family intrigue—they were unjust to displace me—I had a sort of prescriptive right to remain at the Court of Prussia—I had made very favourable impressions on his Majesty—had suggested every Idea, & the leading features that afterwards made up the great confederation in Europe, as publish’d by the Empress of Russia. From Berlin I went to Denmark, & Sweden—had a particular & personal Interveiw with his Swedish Majesty—stated what I had urged at Berlin—the reasons why Prussia could not take the lead—having no Ships of force, & little commerce to protect &c. &c.—His Majesty, promised, instantly, to improve the plan—to unite the rest of Europe in it: but saw too much danger in making the first attempt—He

urged my going from thence to Russia—made me a solemn promise to do his utmost to prevail on the Empress to effect it—this she did, in just 12 months after—humbled Great Britain, and so far assisted us, that we might, otherways, have been, this day, contending for our liberty.
In all this business; I neglected only my own—I rely’d on the justice of my Country, without considering, how necessary it was, to have some Interest in Congress—or reflecting; that those who are nearest the fire will first feel its warmth.
Upon the notice of the Empress having resolved on the Arm’d Neutrality—I went to St Petersburg—having an unlimited Credit on Amsterdam to buy or build Ships there—I knew what must be the effect of her policy—finding no Ships, in readiness, I began building, in April 1780—but the same spirit of persecution follow’d me—The English Ambassador, set her on fire, before finis’d—burnt her to Ashes with several Houses; and made a merit of it to his Court—saying she was building for account of Congress—that I was their known Agent &c. &c.—thus I suffer’d all the Inconveniencies: but had no emolument, even when there—I wrote to Mr Adams then at Amsterdam—offer’d my Services—instead of giving me any countenance, he sent Mr Dana (at a considerable expence) who knew not two words of french, & very little of the world—He shut himself up, with a Master to teach him the language—and, I believe, was obliged to leave the Court before he could express the nature of his business—I was not, a Minister: but I assotiated, all this time with Ministers, who were astonish’d at such inconsistency—I had access to every Table, of every Prince, at the Court, and was much in the confidence of many—united the interest of some leading men in two Ships, & afterwards built & freighted for Brest—peace taking place, in novr prevented my coming in one of them—highly protected under the Empress, to some port, in America.
Thus, I positivly laid the foundation of solid aid & countenance from half Europe, that in time, must have ruin’d the hopes of Great Britain—and it was done upon their clearest & most important Interests.
There are some of my papers, & Letters, in the possession of Congress, left with the Secretary in 1785—which, in some degree, prove the facts I state—But had I been apprehensive,

when at your freindly Table, that any circumstances could have call’d you from Retirement; I should have impress’d you with the value of my Services—It is perhaps necessary to say a few words as to my remaining so long in since England. First, I had property there, which required my attention—I was also impower’d by many of my suffering freinds & Relations, on long Island & New York, to demand some considerable debts of the B. Administration—Soon after my arrival, I was basely betray’d, cheated, & persecuted, by my own agent. And having found freinds, at last to assist me, I could not leave them, any way liable, to suffer for their good Opinion—I am now here for the winter—If you will employ me in Europe, pray do so, to prevent an unnecessary voyage—for otherwise, I shall embark for America in March next—The Minister, or who ever is the Charges des Affaires here, will know my address, if out of Paris. If you mean to have a Consul General, either here—in Holland, Sweden or England—or if you mean to send a Minister to any secondary Court—why should I be forgotten.
Your good nature must suffer you to allow me the Assertion. I know myself as well qualified—and half Europe knows it also—as any man in America, for a higher Employment than I ever presumed to ask—I hope You will put an end to the abuse, as to sending men to Europe, to learn the language, the manners, the fashions & necessary knowledge of mankind—Congress sent one, not many years since, on a most important Comn who had no pretence to the nomination, but having, many years before, been Cap’n of a Mule Ship—who knew not his own language, or any other: and was but a degree above the Brutes he transported—We have in our Country many worthy and respectable men; bred Gentlemen—why not employ such in the line, where, to be a Gentleman is positivly necessary. But you ought to recollect also, it is equally proper that he should know the world; and capable of moving among the first ranks of men; to do you much real Service—a moderate genius, who knows mankind, does better in Europe, than a sensible Pedant—But to you those observations are useless—they arise from my recollections of past Intrigue and past disgrace. I will trouble you no farther, than adding that I am, most respectfully, your sincere Hume Servt

Stephensayre



P.S. I am about forming a House at the Port of Havre de Grace. If nothing better is to be offer:d, I may, perhaps, see the propriety of asking for the nomination of Consul, there though, I confess, candidly, the Idea is some what humiliating. I know Mr Delamotte or a Mr Lamotte, has now the appointment: but, suppose, because no American has apply’d for it—Dont be offended if I say, it is degrading myself in my own opinion, of what I deserve, to name it—It is not my Intention to offend—I write not to flatter—you are above it—I express my feelings, like a man, who feels Injuries with an independent Spirit.

